Exhibit 99.1 FOR IMMEDIATE RELEASE 900 S. Shackleford, Suite 401 FOR FURTHER INFORMATION CONTACT: Little Rock, AR 72211 Matt Machen | CEO Sherri Billings | CFO -975 -6033 Bear State Financial, Inc. Announces Quarterly Cash Dividend Little Rock, AR – April 19, 2017 – Bear State Financial, Inc. (NASDAQ: BSF) announced today that its Board of Directors authorized a $0.03 cash dividend per share to shareholders of record at the close of business on May 1, 2017 and payable on May 15, 2017 . About Bear State Financial, Inc. Bear State Financial, Inc. is the parent company for Bear State Bank. Bear State Financial, Inc. common stock is traded on the NASDAQ Global Market under the symbol BSF. For more information on Bear State Financial, Inc. please visit www.bearstatefinancial.com . Its principal subsidiary, Bear State Bank, is a community oriented financial institution providing a broad line of financial products to individuals and business customers. Bear State Bank operates forty-four branches and three loan production offices throughout Arkansas, Southwest Missouri and Southeast Oklahoma. 1
